             Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.1 Page 1 of 16
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT                               OURTFILED
                                                                    for the
                                                   Southern District of California                      JAN l 8 2019
             In the Matter of the Search of                            )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )        Case No.
             one Black LG, Model LM-X21 OMA                            )
                 IMEI: 357603090108689                                 )
                                                                       )                          19MJ0255
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-4, incorporated herein by reference.

located in the ___S_o_u_th_e_r_n_ _ District of _____C_a_l_ifo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B-4, incorporated herein by reference



          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                       Offense Description
        21 USC 952, 960                           Importation of a Controlled Substance;



          The application is based on these facts:
        See attached Affidavit of Special Agent Miriam Marcais

           ~ Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ )is requested
            under 18 U.S.C. § 3103a, the basis of which is set fort on the attached sheet.




                                                                                     Special Agent Miriam Marcais, HSI
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                              Judge 's signature

City and state: San Diego, CA                                                                Hon. Linda Lopez
                                                                                            Printed name and title
        Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.2 Page 2 of 16




                                    ATTACHMENT A-4

                             PROPERTY TO BE SEARCHED

      One black LG, Model: LM-X210MA; IMEI: 357603090108689;

      ("TARGET TELEPHONE #4")

       currently in the possession of the Department of Homeland Security, Homeland Security
Investigations, 880 Front Street, Suite 3200, San Diego, CA 92101 (Seized Property Vault).
           Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.3 Page 3 of 16

                                     ATTACHMENT B-4
                                    ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A-4
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period of
June 1, 2018, up to and including September 22, 2018.

      a.      tending to indicate efforts to import cocaine, or some other federally controlled
              substance from Mexico into the United States, or possess and/or transport with
              the intent to distribute federally controlled substances within the United States;

      b.      tending to identify accounts, facilities, storage devices, and/or services-such as
              email addresses, IP addresses, and phone numbers-used to facilitate the
              importation of cocaine, or some other federally controlled substance from Mexico
              into the United States, or possession and/or transportation with the intent to
              distribute federally controlled substances within the United States;

      c.      tending to identify co-conspirators, criminal associates, or others involved in
              importation of cocaine, or some other federally controlled substance from Mexico
              into the United States, or possession and/or transportation with the intent to
              distribute federally controlled substances within the United States;

      d.      tending to identify travel to or presence at locations involved in the importation
              of cocaine, or some other federally controlled substance from Mexico into the
              United States, or possession and/or transportation with the intent to distribute
              federally controlled substance within the United States, such as stash houses, load
              houses, or delivery points;

      e.      tending to identify the user of, or persons with control over or access to, the
              subject telephone; and/or

      f.      tending to place in context, identify the creator or recipient of, or establish the
              time of creation or receipt of communications, records, or data involved in the
              activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
        Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.4 Page 4 of 16



                        AFFIDAVIT IN SUPPORT OFAPPLICATION
 1                                  F'OR SEARCH WARRANT
 2         I, Miriam Marcais, being duly sworn, hereby depose and state as follows:
 3                                        INTRODUCTION
 4         1.     I make this affidavit in support of an applications for search warrants in
 5 furtherance of a narcotics smuggling investigation conducted by Department of Homeland
 6 Security, Homeland Security Investigations Special Agents for the following electronic
 7 devices:
 8              a. one black Samsung Galaxy S9+ with IMEi# 356420091401455 ("TARGET
 9                TELEPHONE #1 "), described in Attachment A-1 (incorporated herein by
10                reference);
11              b. one white Samsung, model SM-G610M with IMEi# 351813092406009
12                ("TARGET TELEPHONE #2"), described in Attachment A-2 (incorporated
13                herein by reference);
14              c. one black Alcatel, Model: 5027B; MEID HEX: 3579070378723 ("TARGET
15                TELEPHONE #3"), described in Attachment A-3 (incorporated herein by
16                reference); and
17              d. one black LG, Model: LM-X210MA with IMEi: 357603090108689

18                ("TARGET TELEPHONE #4"), described in Attachment A-4 (incorporated

19                herein by reference)
20 (collectively the "TARGET TELEPHONES"), which were seized from Peter ALONZO
21 and Pedro ALONZO RAMIREZ on September 22, 2018, incident to their arrest for
22 importation of cocaine at the Otay Mesa, California Port of Entry.

23      2.   TARGET TELEPHONE #1 and TARGET TELEPHONE #2 were seized
24 from Pedro ALONZO RAMIREZ.   TARGET TELEPHONE #3 and TARGET
25 TELEPHONE #4 were seized from Peter ALONZO.

26       3.   The TARGET TELEPHONES are currently m the possess10n of the
27 Department of Homeland Security, Homeland Security Investigations, Immigration and
     AFFIDAVIT IN SUPPORT OF APPLICATIONS
     FOR SEARCH WARRANTS
        Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.5 Page 5 of 16




 1 Customs Enforcement, 880 Front Street, Suite 3200, San Diego, CA 92101 (Seized
 2 Property Vault).
 3         4.    I seek authority to search the TARGET TELEPHONES for evidence of
 4 crimes, specifically, violations of Title 21, United States Code, Sections 952 and 960, as
 5 described in Attachments B-1 and B-2 (incorporated herein by reference) for the time
 6 period from June 1, 2018, through September 22, 2018.

 7                                 TRAINING AND EXPERIENCE

 8         5.    I am a Special Agent with the Department of Homeland Security, Homeland
 9 Security Investigations ("HSI") and have been so employed since November 2009. I am a
10 graduate of the Criminal Investigator Course and Immigration and Customs Enforcement,
11 Special Agent Training Program at the Federal Law Enforcement Training Center. I have
12 a Master's Degree in International Relations from the University of Chicago and a
13 Bachelor's Degree in Political Science from Virginia Wesleyan College. I am presently
14 assigned to the national security group in San Diego, CA. My duties include investigating
15 the illicit trafficking of controlled substances into the United States of America. I am also
16 cross designated by the United States Drug Enforcement Administration ("DEA") to
17 conduct narcotics investigations and enforce the provisions of the Federal Controlled
18 Substance Act.
19         6.    As an HSI Special Agent, my duties include investigating the illegal
20 importation and trafficking of controlled substances.         I have received training in
21 investigating various controlled substances, including the importation of controlled
22 substances and controlled substance trafficking. I have also had training in the methods
23 used by controlled substance traffickers to import and distribute drugs and to operate
24 detailed distribution networks. Since becoming an HSI Special Agent, I have been involved
25 in over one hundred narcotics trafficking investigations involving the importation,
26 distribution and sale of large quantities of controlled substances. I have also worked with
27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
                                                2
28   SEARCH WARRANTS
        Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.6 Page 6 of 16




 1 and conferred with other agents with extensive expenence m narcotics smuggling
 2 investigations. In the course of my duties, I have worked as the case agent, directing
 3 specific drug-related investigations; I have worked as a co-case agent, assisting in the
 4 investigation of drug-related investigations, I have worked as a surveillance agent and
 5 observed and recorded movements of individuals trafficking in drugs and of those

 6 suspected of trafficking in drugs; I have participated in the execution of search warrants; I
 7 have initiated and conducted international and domestic controlled deliveries of narcotics,
 8 I have initiated and executed numerous arrests for drug-related offenses, including
 9 possession with the intent to distribute and the importation of controlled substances; and I
10 have interviewed defendants, witnesses and informants relating to the illegal trafficking of
11 controlled substances. Through my observations and these interviews, I have gained a
12 working knowledge and insight into the normal operational habits of narcotics smugglers,
13 with particular emphasis on those who attempt to import narcotics into the United States
14 from Mexico at the San Diego international ports of entry.
15         7.    Through the course of my training, investigations and conversations with
16 other law enforcement personnel, I am aware that it is a common practice for narcotics
17 smugglers to work in concert with other individuals and to do so by utilizing cellular
18 telephones to maintain communications with co-conspirators in order to further their
19 criminal activities. Conspiracies involving narcotics smuggling generate many types of
20 evidence including, but not limited to, cellular phone-related evidence such as voicemail
21 messages referring to the arrangements of travel and payment, names and contact
22 information for co-conspirators, photographs, text messages, emails, messages from text
23 messaging cell phone applications such as WhatsApp, social networking messages, and
24 videos reflecting co-conspirators or illegal activity.
25         8.    In preparing this affidavit, I have conferred with other agents and law
26 enforcement personnel who are experienced in the area of narcotics investigations, and the
27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
                                                3
28   SEARCH WARRANTS
        Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.7 Page 7 of 16




 1 opinions stated below are shared by them. Further, I have personal knowledge of the
 2 following facts, or have had them related to me by persons mentioned in this affidavit.

 3         9.        Based upon my training and experience as a Special Agent, and consultations
 4 with law enforcement officers experienced in controlled substance smuggling
 5 investigations, and all the facts and opinions set forth in this affidavit, I submit the

 6 following:
 7              a.      Drug smugglers will use cellular telephones because they are mobile and
 8      they have instant access to telephone calls, text, WhatsApp and other texting
 9      applications, the internet, video, social networking sites, and voice messages;
10              b.      Drug smugglers will use WhatsApp and other encrypted texting
11      applications on cellular telephones to communicate because they believe that these
12      services insulate their communications from law enforcement;
13              c.      Drug smugglers will use cellular telephones because they are able to
14      actively monitor the progress of their illegal cargo while the conveyance is in transit.
15              d.      Drug smugglers and their accomplices will use cellular telephones because
16      they can easily arrange and/or determine what time their illegal cargo will arrive at
17      predetermined locations.
18              e.      Drug smugglers will use cellular telephones to direct drivers to
19      synchronize an exact drop off and/or pick up time of their illegal cargo.
20              f.      Drug smugglers will use cellular telephones to notify or warn their
21      accomplices oflaw enforcement activity including the presence and location of marked
22      and unmarked units, as well as the operational status of Border Patrol checkpoints.
23              g.      Drug smugglers will use cellular telephones to communicate with each
24      other regarding payment and other financial arrangements relating to the transportation
25      of their illegal cargo.
26
27                                                4
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
28   SEARCH WARRANTS
        Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.8 Page 8 of 16




 1         10.   The facts set forth in this affidavit are based on my own personal knowledge;
 2 knowledge obtained from other individuals during my participation in this investigation,
 3 including other law enforcement officers; interviews; my review of documents related to
 4 this investigation; communications with others who have personal knowledge of the events
 5 and circumstances described herein; conversations with other agents experienced in

 6 controlled substance investigations, and information gained through my training and
 7 experience. All the dates, times, and amounts listed in this affidavit are approximate.
 8 Because this affidavit is submitted for the limited purpose of establishing probable cause
 9 in support of the application for search warrants, it does not set forth each and every fact
10 that I or others have learned during the course of this investigation.
11                       FACTS SUPPORTING PROBABLE CAUSE
12         11.   On September 22, 2018, at approximately 02:05 hours, Peter ALONZO, a
13 United States citizen, and Pedro ALONZO RAMIREZ, a lawful permanent resident,
14 applied for entry into the United States from Mexico through the Otay Mesa, California,
15 Port of Entry (POE) in the vehicle lanes. Peter ALONZO was the driver and registered
16 owner of a grey 2017 Nissan Sentra bearing California license plates 7XUP053 ("the
17 vehicle"). Pedro ALONZO RAMIREZ was the passenger in the vehicle and the son of
18 Peter ALONZO.
19         12.   U.S. Customs and Border Protection Officer ("CBPO") A. Ackley conducted
20 the primary inspection of Peter ALONZO, Pedro ALONZO RAMIREZ, and the vehicle.
21 Peter ALONZO told CBPO Ackley that his intended destination within the United States
22 was Los Angeles, California. Peter ALONZO gave two negative customs declarations to
23 CBPO Ackley. CBPO Ackley inspected the vehicle and observed a rectangular shaped
24 package concealed in the left rear quarter panel area of the trunk. The vehicle was referred
25 to secondary for further inspection.
26
27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
                                                5
28   SEARCH WARRANTS
        Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.9 Page 9 of 16




 1         13.   At approximately 02:10 hours, CBPO M. Manders was assigned as a Canine
 2 Enforcement Officer at the Otay Mesa POE. CBPO Manders screened the vehicle with his
 3 Narcotics Detection Dog, who alerted to a trained odor emitting from the seam of the trunk
 4 of the vehicle.
 5         14.   At approximately 02:20 hours, CBPO G. Aguiar was assigned to the vehicle
 6 x-ray machines at the Otay Mesa POE. CBPO Aguiar screened the vehicle and observed
 7 anomalies inside the driver's side quarter panels of the vehicle.
 8         15.   CBPO K. Gaspar conducted the secondary inspection of the vehicle. During
 9 the secondary inspection, CBPO Gaspar observed packages concealed in the left rear
1O quarter panel. CBPO Gaspar removed a total of eleven (11) packages, the contents of which
11 contained a white powdery substance that field tested positive for cocaine. The combined
12 weight of the packages was approximately 13.36 kilograms (29.39 pounds).
13         16.   Officers placed Peter ALONZO and Pedro ALONZO RAMIREZ under arrest
14 for violating Title 21 United States Code, Sections 952 and 960, Unlawful Importation of
15 a Controlled Substance. Peter ALONZO and Pedro ALONZO RAMIREZ have been
16 charged with importation of a controlled substance (cocaine) in violation of Title 21,
17 United States Code sections 952 and 960 in the Southern District of California in case
18 number 18-CR-4436-JAH. A motion hearing in this case is set for February 4, 2019, in
19 front of the Honorable John A. Houston.
20         17.   At the time of their arrest, Pedro ALONZO RAMIREZ was in possession of
21 the TARGET TELEPHONES# 1 and #2, and Peter ALONZO was in possession of the
22 TARGET TELEPHONES # 3 and #4.                Officers seized the TARGET TELEPHONES
23 incident to their arrest. Although agents attempted to download information from the
24 TARGET TELEPHONES at the Otay Mesa, California, POE incident to Peter ALONZO's
25 and Pedro ALONZO RAMIREZ's arrest and pursuant to border search authority, I do not
26 rely on any information derived from the search for purposes of determining whether
27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
                                                6
28   SEARCH WARRANTS
       Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.10 Page 10 of 16




 1 probable cause exists to believe that ALONZO and ALONZO RAMIREZ used the
 2 TARGET TELEPHONES to facilitate the offenses of importing cocaine or that evidence
 3 and instrumentalities of illegal activity committed by ALONZO and ALONZO RAMIREZ
 4 continue to exist on the TARGET TELEPHONES.
 5         18.   On September 22, 2018, post arrest, Peter ALONZO waived his Miranda
 6 rights and stated that his son Pedro ALONZO RAMIREZ called him at midnight asking
 7 for a ride to Los Angeles, California. Peter ALONZO stated that he was going to Figueroa
 8 Street in Los Angeles. Peter ALONZO stated that he had been giving Pedro ALONZO
 9 RAMIREZ rides into the United States for approximately one week because his son's car
10 wasn't working.
11         19.   According to certified California Department of Motor Vehicle documents,
12 Peter ALONZO applied for registration of the 2017 Nissan Sentra on March 8, 2017. The
13 vehicle's first border crossing occurred on April 21, 2017.
14         20.   California Department of Motor Vehicles documents reveal that on August 2,
15 2018, Pedro ALONZO RAMIREZ registered a 2014 Chevy Camaro with California
16 license plate 8FFV043. According to the DMV records, Pedro ALONZO RAMIREZ
17 purchased the Camaro in June 2018. He first crossed the border in the Camaro on June 21,
18 2018, at the Otay Mesa POE. Pedro ALONZO RAMIREZ's last border crossing in the
19 Camaro occurred on September 12, 2018, ten days prior to his arrest.
20         21.   Pedro ALONZO RAMIREZ' s first border crossing in the Nissan Sentra where
21 cocaine was found occurred on May 11, 2017.             Pedro ALONZO RAMIREZ has
22 approximately twenty-five (25) border crossings in the Nissan Sentra prior to his arrest on
23 September 22, 2018. Between June 1, 2018, and the day of his arrest, Pedro ALONZO
24 RAMIREZ had crossed the border approximately 62 times in 3 different vehicles. Pedro
25 ALONZO RAMIREZ's most recent crossings in the Nissan Sentra were on September 20,
26 September 17, September 13, June 8, June 7, June 5, June 2, and June 1, 2018.
27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
                                                7
28   SEARCH WARRANTS
       Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.11 Page 11 of 16




 1         22.   Based upon my experience and investigation in this case, I believe that Peter
 2 ALONZO, Pedro ALONZO RAMIREZ, as well as other persons as yet unknown, were
 3 involved in an on-going conspiracy to import cocaine or some prohibited narcotics. Based
 4 on my experience investigating narcotics smugglers, I also believe that Peter ALONZO
 5 and Pedro ALONZO RAMIREZ may have used the TARGET TELEPHONES to

 6 coordinate with co-conspirators regarding the importation and delivery of the cocaine, and
 7 to otherwise further this conspiracy both inside and outside the United States. I also know
 8 that recent calls made and received, telephone numbers, contact names, electronic mail

 9 (email) addresses, appointment dates, text messages, messages sent via texting applications
10 such as WhatsApp, email messages, messages and posts from social networking sites like
11 Facebook, photographs, videos, and other digital information are stored in the memory of
12 cellular telephones which identify other persons involved in narcotics trafficking activities.
13         23.    Based upon my experience and training, consultation with other law
14 enforcement officers experienced in narcotics trafficking investigations, and all the facts
15 and opinions set forth in this affidavit, I believe that information relevant to the narcotics
16 smuggling activities of ALONZO, ALONZO RAMIREZ, and their co-conspirators, such
17 as telephone numbers, made and received calls, contact names, electronic mail (email)
18 addresses, appointment dates, email messages, text messages, messages from texting
19 applications like WhatsApp, messages and posts from social networking sites like
20 Facebook, photographs, videos, and other digital information are stored in the memory of
21 the cellular telephone described herein. Because the TARGET TELEPHONES have been
22 in the custody of HSI since the date of ALONZO's and ALONZO RAMIREZ's arrest, I
23   believe that this information continues to be stored on the TARGET TELEPHONES.
24         24.   Drug trafficking conspiracies require intricate planning and coordination.
25 This often occurs days, weeks, or even months prior to the actual importation of the drugs
26 into the United States. Co-conspirators communicate with one another in efforts to ensure
27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR   8
28   SEARCH WARRANTS
        Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.12 Page 12 of 16




 1 success in getting their valuable cargo to its destination within the United States. In this
 2 case, evidence supports that probable cause exists to search the TARGET TELEPHONES
 3 for information dating back to June 1, 2018. This is based upon a review of certified DMV
 4 records, as well as Defendants' crossing history.
 5                                SEARCH METHODOLOGY
 6         25.     It is not possible to determine, merely by knowing the cellular telephone's
 7 make, model and serial number, the nature and types of services to which the device is
 8   subscribed and the nature of the data stored on the device. Cellular devices today can be
 9 simple cellular telephones and text message devices, can include cameras, can serve as
1O personal digital assistants and have functions such as calendars and full address books and
11 can be mini-computers allowing for electronic mail services, web services and rudimentary
12 word processing. An increasing number of cellular service providers now allow for their
13 subscribers to access their device over the internet and remotely destroy all of the data
14 contained on the device. For that reason, the device may only be powered in a secure
15 environment or, if possible, started in "flight mode" which disables access to the network.
16 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
17 equivalents and store information in volatile memory within the device or in memory cards
18 inserted into the device. Current technology provides some solutions for acquiring some
19 of the data stored in some cellular telephone models using forensic hardware and software.
20 Even if some of the stored information on the device may be acquired forensically, not all
21 of the data subject to seizure may be so acquired. For devices that are not subject to
22 forensic data acquisition or that have potentially relevant data stored that is not subject to
23 such acquisition, the examiner must inspect the device manually and record the process
24 and the results using digital photography. This process is time and labor intensive and may
25 take weeks or longer.
26 II

27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
                                                9
28   SEARCH WARRANTS
       Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.13 Page 13 of 16




 1         26.   Following the issuance of this warrant, I will collect the subject cellular
 2 telephone and subject it to analysis. All forensic analysis of the data contained within the
 3 telephone and its memory cards will employ search protocols directed exclusively to the
 4 identification and extraction of data within the scope of this warrant.
 5         27.   Based on the foregoing, identifying and extracting data subject to seizure
 6 pursuant to this warrant may require a range of data analysis techniques, including manual
 7 review, and, consequently, may take weeks or months. The personnel conducting the
 8 identification and extraction of data will complete the analysis within ninety (90) days of
 9 the date the warrant is signed, absent further application to this court.
10                                        CONCLUSION
11         28.   Based on all of the facts and circumstances described above, there is probable
12 cause to believe that Peter ALONZO and Pedro ALONZO RAMIREZ used the TARGET
13 TELEPHONES to facilitate the offense of importing cocaine or other federally-controlled
14 substances. The TARGET TELEPHONES were likely used to facilitate the offenses by
15 transmitting and storing data, which constitutes evidence and instrumentalities of
16 violations of Title 21, United States Code, Sections 952 and 960.
17         29.   There is also probable cause exists to believe that evidence and
18 instrumentalities of illegal activity committed by Peter ALONZO and Pedro ALONZO
19 RAMIREZ continues to exist on the TARGET TELEPHONES.
20         30.   Based upon my experience and training, consultation with other agents in
21 narcotics investigations, consultation with other sources of information, and the facts set
22 forth herein, I know that the items to be seized set forth in Attachments B-1 through B-4
23 (incorporated herein) are likely to be found in the property to be searched described in
24 Attachments A-1 through A-4 (incorporated herein). Therefore, I respectfully request that
25 the Court issue a warrant authorizing me, a Special Agent with Homeland Security
26 Investigations, or another federal law enforcement agent special1y trained in digital
27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR   lO
28   SEARCH WARRANTS
       Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.14 Page 14 of 16




 1 evidence recovery, to search the items described in Attachments A-1 through A-4, and
 2 seize the items listed in Attachments B-1 through B-4.



                                                     ~
 3
 4
                                                      HSI Special Agent
 5

 6 Subscribed and sworn to before me this_\¥ day of January, 2019.
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR   ll
28   SEARCH WARRANTS
       Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.15 Page 15 of 16




                                    ATTACHMENT A-4

                             PROPERTY TO BE SEARCHED

      One black LG, Model: LM-X210MA; IMEI: 357603090108689;

      ("TARGET TELEPHONE #4")

       currently in the possession of the Department of Homeland Security, Homeland Security
Investigations, 880 Front Street, Suite 3200, San Diego, CA 92101 (Seized Property Vault).
       Case 3:19-mj-00255-LL Document 1 Filed 01/18/19 PageID.16 Page 16 of 16
                                    ATTACHMENT B-4
                                   ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A-4
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period of
June 1, 2018, up to and including September 22, 2018.

      a.     tending to indicate efforts to import cocaine, or some other federally controlled
             substance from Mexico into the United States, or possess and/or transport with
             the intent to distribute federally controlled substances within the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such as
             email addresses, IP addresses, and phone numbers-used to facilitate the
             importation of cocaine, or some other federally controlled substance from Mexico
             into the United States, or possession and/or transportation with the intent to
             distribute federally controlled substances within the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             importation of cocaine, or some other federally controlled substance from Mexico
             into the United States, or possession and/or transportation with the intent to
             distribute federally controlled substances within the United States;

      d.    tending to identify travel to or presence at locations involved in the importation
            of cocaine, or some other federally controlled substance from Mexico into the
            United States, or possession and/or transportation with the intent to distribute
            federally controlled substance within the United States, such as stash houses, load
            houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to, the
            subject telephone; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish the
            time of creation or receipt of communications, records, or data involved in the
            activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
